Title: To Thomas Jefferson from Dabney Carr, 26 June 1805
From: Carr, Dabney
To: Jefferson, Thomas


                  
                     Dr Sir.
                     Charlottesville June 26th. 1805
                  
                  Since receiving Henings bond from you I have been almost constantly from home at Amherst & Flu bouts—from the latter I returned only yesterday evening—I walked once to Hening’s house a half hour ago with the hope of seeing him on the subject, but he is from home—I cannot therefore say whether he will give other bonds for his, but suppose if he has them, & that is very probable, that he will not hesitate to do it. I do not think that Garrett can be made to pay the am’t of the bond, except on the terms, on which all Assignors are liable that is, that the Oblijor be diligently prosecuted on the bond, judg’t obtained, Ex’[nip]ned & returnd “no effects” by the Sheriff. It is certain that the bond is not precisely such an one as Garrett was bound to give, & you might therefore have refused to take it; but this was a right which you might exercise or wave at pleasure, & you certainly have waved it by the act of your Attorney in receiving the bond; for it cannot be appoed that it was taken on any other ground than in discharge of his contract. I think there would be but little doubt of getting the money by a suit against Hening on his bond, but this would be disagreeable to you. I will certainly see him in the course of a day or two, & speak to him on this subject.
                  I rejoice heartily to hear of the welldoing of the Trist family, I know none more worthey—none in whose happiness I feel a stronger interest—the hand of Misfortune has been heavy on them. Heaven grant that their future days may be prosperous & happy: be so good as to greet them affectionately in my name
                  yrs &c
                  
                     D Carr 
                     
                  
               